Title: To Benjamin Franklin from James Parker, 7 September 1747
From: Parker, James
To: Franklin, Benjamin


Dear Sir
New York. Sept. 7. 1747.
Mr. Whiting came and [paid the] whole last Saturday Evening in Jersey Money, except 5s. in York, of the Pay[ment] for the Postage. I don’t know any Body has any of the Spanish Paper to sell cheap. I believe 5 or 6s. will be the lowest. I know several ask 8s. I can yet gladly spare you 4 or 5 Bales of that I have, having got about 10 Bales yet entire. If you please to order it I will send it by the first Oppertunity. I will make Enquiry if any be to be got else where.
As to what relates to the Copper Plate, tis thus; The Engraver is a Silver-Smith. During the Proposing of the Thing I gave him some Silver to make me two Silver Spoons; but he has not done ’em yet. I have been at him several Times: but one time he has been sick, another Time his Wife is sick, &c. I tell him we want him to go about the Plate, but I fear he is an idle lazy Fellow. I will try him again this Week, and I think if he don’t go on it, as he is well enough now, we may despair of getting him to do it at all.
As my Long-Primer is almost worn out I have had Thoughts of trying to get some new for which I have not seen an easier Way than to send home some Money by the Man of War now going in about 3 Weeks; but know not well the Price, or whom to apply to, or what Quantity will do. I could make up about £12 or 14 Sterl: and I would run my own Risk—but this I will not do without your Advice and Permission.
I received the Pocket Companion safe, tis well enough. May I ask, if the Young Man’s Companion be almost done?
I rejoice to hear you all keep your Health: May it continue! Our Son is recovered pretty well but my Wife is poorly, tho’ not with the present Sickness, but one She is pretty much accustomed to.
With all our hearty Respects, I remain, Sir Your most obedient Servant,
James Parker

P.S. I send 4 Quire Marble Paper, it cost 3s. 6d. a Quire. A Sheet of a different sort is sent, if you are minded for any of that. Payment for a little more than 1½ Dollar is coming to you; which with the 5s. York Money paid by Mr. Whiting will just clear this Paper.

